Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 1 of 11   PageID #: 2047
                                                                        EXHIBIT
                                                                           29
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 2 of 11   PageID #: 2048
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 3 of 11   PageID #: 2049
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 4 of 11   PageID #: 2050
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 5 of 11   PageID #: 2051
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 6 of 11   PageID #: 2052
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 7 of 11   PageID #: 2053
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 8 of 11   PageID #: 2054
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 9 of 11   PageID #: 2055
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 10 of 11   PageID #: 2056
Case 2:18-cv-00139-JDL Document 97-29 Filed 11/04/20 Page 11 of 11   PageID #: 2057
